        Plaintiff argues that venue is proper in the Southern District of New York pursuant to

28 U.S.C. § 1391 since the “transactions and occurrences that give rise to this action occurred

within this District, the Plaintiff resides in this district, witnesses reside in this district, and

Plaintiff’s treating physicians maintain offices in this district.” Complaint ¶¶ 3–4.

        Plaintiff does not allege that any of the Defendants are domiciled in this District to make

venue proper under 28 U.S.C. § 1391(b)(1). Complaint ¶¶ 7–8. Also, Plaintiff does not satisfy

28 U.S.C. § 1391(b)(2) because she does not allege that a substantial part of the events or

omissions giving rise to the claim occurred in this District. The event giving rise to the claim, a

motor vehicle accident, occurred in the County of Sussex, New Jersey. Complaint ¶¶ 18, 21.

Last, Plaintiff fails to satisfy 28 U.S.C. § 1391(b)(3), because this action may otherwise be

brought in other districts, see infra. Accordingly, venue is not proper in the Southern District of

New York under any of Plaintiff’s asserted grounds under 28 U.S.C. § 1391(b)(1), (2) or (3).

        Plaintiff asserts that the Southern District of New York would be convenient for

prosecuting her claims. See Pl. Resp. ¶ 8,9 (“Venue does not relate to constitutional protections

or privileges; it rather relates to equitable considerations of ‘the convenience of parties and

witnesses’ and ‘the interest of justice.’”) (citing 28 U.S.C. § 1404(a)). However, “since venue

does not appear to be proper in this district, the convenience of the parties is irrelevant.” Lahm v.

Wagner, 776 F. Supp. 114, 115 (E.D.N.Y. 1991) (transferring case filed in the Eastern District of

New York to the Eastern District of Virginia, where automobile accident occurred).

        Plaintiff also argues that it is premature for the Court to transfer the action as Defendants

have yet to appear and it is possible that Defendants may no longer reside in New Jersey, and

because the Plaintiff seems to have a strong likelihood of success on the merits. Pl. Resp. ¶ 10.

None of these arguments, however, would make venue proper in this District. First, Plaintiff



                                                     2
herself alleges that each Defendant “still is [] a resident of the County of Passaic, State of New

Jersey.” Complaint ¶¶ 7–8. Second, the only way that Defendants’ residence would make venue

proper in this District, is if Defendants both resided in this District. See 28 U.S.C. § 1391(b)(1).

If they did, however, the Court would lack subject matter jurisdiction as there would not be

complete diversity of citizenship, making jurisdiction improper on that separate basis. See 28

U.S.C. § 1332(a)(1). Third, the likelihood of success of Plaintiff’s claim is irrelevant to the

question of whether venue is proper in this District. Venue relates “solely to the place where

jurisdiction should or may be exercised.” U. S. ex rel. Rudick v. Laird, 412 F.2d 16, 20 (2d Cir.

1969) (citing Olberding v. Illinois Central R. Co., 346 U.S. 338, 340 (1953)).

        “The district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). Because Plaintiff has failed

to demonstrate that venue is proper in the Southern District of New York, because the events

giving rise to the claim occurred in New Jersey, and because Defendants appear to reside in New

Jersey, the Clerk of Court is directed to transfer this action, pursuant to 28 U.S.C. § 1406(a), to

the United States District Court for the District of New Jersey where venue is proper.

        SO ORDERED.

Dated: October 7, 2019
       New York, New York




                                                     3
